—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Clinton County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty of violating the prison disciplinary rule that prohibits the unauthorized use of controlled substances after the results of two urinalysis tests were positive for the presence of cannibinoids. The positive result of the original urinalysis test, confirmed by a second test, along with the misbehavior report and the hearing testimony of the certified ETS operator who conducted both tests, constitute substantial evidence supporting the determination of petitioner’s guilt (see, Matter of Lahey v Kelly, 71 NY2d 135, 143; Matter of Amante v Goord, 240 AD2d 837, 838). Petitioner’s remaining contentions, including his allegation of Hearing Officer bias, have been examined and found to be either without merit or unpreserved for our review.
Mercure, J. P., Crew III, Peters, Carpinello and Mugglin, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.